ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Exelis Systems Corporation                   )       ASBCA Nos. 58919, 58920
                                             )
Under Contract No. W91RUS-06-C-0029          )

APPEARANCES FOR THE APPELLANT:                       Steven M. Masiello, Esq.
                                                     Kelly P. Garehime, Esq.
                                                      McKenna Long & Aldridge LLP
                                                      Denver, CO

APPEARANCE FOR THE GOVERNMENT:                       E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 23 June 2014



                                              ~~~MARK N. STEMPLE
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58919, 58920, Appeals ofExelis
Systems Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals